Citation Nr: 1643456	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hepatitis. 

2. Entitlement to a rating in excess of 50 percent for sarcoidosis/lung hilar and paratracheal, adenopathy, obstructive sleep apnea from January 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, denied service connection for sleep apnea, and denied increased ratings for sarcoidosis (then rated as 10 percent disabling) and hepatitis.  In February 2011, the Veteran filed a notice of disagreement (NOD) with all denials.  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In May 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In a December 2014 decision, the Board granted service connection for sleep apnea, and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further action.  

After accomplishing further action, in January 2015, the AMC issued a rating decision implementing the Board's award of service connection for sleep apnea, and assigned a single, 50 percent rating for sarcoidosis/lung hilar and paratracheal, adenopathy, obstructive sleep apnea, effective January 29, 2010 (the date of receipt of the claim for increase).  However, as a veteran is presumed to seek the maximum, available benefit for a disability, the claim for a higher rating for sarcoidosis/sleep apnea remains before the Board (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Furthermore, in a May 2016 rating decision, the RO granted service connection for a schizoaffective disorder, bipolar type, and assigned a 50 percent rating, effective January 29, 2010.  This action resolved the claim for service connection for a psychiatric disorder previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the January 29, 2010, claim for increase, the Veteran's hepatitis has been manifested by intermittent nausea, vomiting, decreased appetite, and right upper quadrant pain.

3.  From the January 29, 2010 effective date of the award of service connection, the Veteran's sleep apnea has required the use of a breathing assistance device, such as a continuous airway pressure (CPAP) machine; the disability has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or require tracheostomy. 

4.  Pertinent to the January 29, 2010, claim for increase, the Veteran has reportedly experienced residuals of sarcoidosis, such as shortness of breath and chest pains,; however, , he is not being treated with medication,  and has not experienced cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss ,

5.  The Veteran's March 2010 pulmonary function tests (PFTs) revealed DLCO of 67 percent predicted, post-bronchodilator FEV-1 of 75 percent predicted, and FEV-1/FVC of 87 percent predicted. 

6.  The Veteran's February 2016 PFTs revealed DLCO of 55 percent predicted, post-bronchodilator FEV-1 of 79 percent predicted, and FEV-1/FVC of 109 percent predicted.

7.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points, and no claim of unemployability solely due to one or more of these disabilities has been raised. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for hepatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7345 (2015).

2.  The criteria for a rating in excess of 50 percent for sarcoidosis/sleep apnea, from January 29, 2010, to February 16, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.3, 4.7, 4.114, DCs 6600, 6846-6847 (2015).

3. The criteria for a 60 percent, but no higher, rating for sarcoidosis/sleep apnea, from February 16, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.3, 4.7, 4.114, DCs 6600, 6846-6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a February 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With respect to increased rating claims, generally, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; and March 2010, February 2016, and March 2016 VA examination reports.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony during a March 2013 Board hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issues on appeal were identified, and, pertinent to the remaining claims for higher ratings, testimony was elicited regarding the Veteran's symptoms, treatment, and the severity of his disabilities.  Therefore, the issues were fully "explained . . . in terms of the scope of the claim for benefits."  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, the claims were remanded for further evidentiary development.  

In the December 2014 remand, the Board, among other things, directed that the AMC undertake appropriate action to obtain all outstanding VA and private records, to arrange VA examinations for evaluation of the Veteran's hepatitis and sarcoidosis, and to reajudicate the claims.  

The Board finds that the AMC substantially complied with the remand directives, to the extent possible, as updated VA treatment records were associates with the record, new VA examinations were conducted in February 2016 and March 2016, and the AMC issued May 2016 SSOC  reflecting readjudication of the claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).  The Board finds these examination reports, along with other pertinent medical and lay evidence of record, adequate for evaluation of each disability under consideration.  Notably, although on remand, the AMC sent the Veteran a letter inviting him to submit additional information/and or evidence, particularly as regards private treatment (as directed), the Veteran did not respond; hence, no further action in this regard is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Hepatitis

The Veteran's hepatitis has been rated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7345.

Under the rating criteria for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C), a 10 percent rating is warranted for evidence of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, but not occurring constantly. 

A 100 percent rating is warranted for near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7345. 

For purposes of evaluating conditions under DC 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DCs 7345 and 7354, Note 2.

A March 2010 VA examination report indicates that the Veteran did not have any regular follow-up for his hepatitis.  The Veteran reported that he experienced fatigue, but the VA examiner noted that he was also recently diagnosed with sleep apnea.  The examiner remarked that he had stable weight with good appetite, and that the hepatitis did not limit his activities of daily living or his occupation.

During his March 2013 Board hearing, the Veteran testified that he was experiencing intermittent chest pains in his left area.  He also stated that he was fatigued; depressed; and had joint paints, specifically in the arms and legs, but that he was not taking any medication for his hepatitis.

A February 2016 VA examination report reflects that the Veteran had not had follow-ups for his hepatitis since around 2011.  The VA examiner noted that his last liver function tests were done in September 2015, which showed slightly elevated aspartate aminotransferase (AST); however, liver testing done that day were all normal.  The Veteran reported that he did not receive any treatment for his hepatitis and that he was not on any medication for the condition.  The VA examiner found that there were no current signs or symptoms attributable to hepatitis and that there had not been any incapacitating episodes in the past 12 months.  Further, the examiner noted that the hepatitis did not impact the Veteran's ability to work.

A March 2016 VA examination report documents that the Veteran did not take any medication for his hepatitis and that he currently had no signs or symptoms attributable to the condition.  The VA examiner noted that there had not been any incapacitating episodes in the past 12 months and that the hepatitis did not impact the Veteran's ability to work.

Based on a review of the relevant evidence, the Board concludes the Veteran is not entitled to a rating in excess of 10 percent for hepatitis.  In this regard, the February 2016 and March 2016 VA examiners specifically found that the Veteran did not exhibit any signs or symptoms of the condition, that he was not on medication, and that there had not been any incapacitating episodes in the past 12 months.  While the March 2010 VA examiner noted that the Veteran experienced fatigue, he also noted that he had stable weight with good appetite, that he was not on any medication, and that there were no incapacitating episodes in the last 12 months.  There is no evidence that the Veteran experienced daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication; or any incapacitating episodes in the past 12-months.  

In assessing the severity of Veteran's hepatitis, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

B. Sarcoidosis/Sleep Apnea

Currently, the Veteran is in receipt of a 50 percent disability rating for sarcoidosis/sleep apnea, effective January 29, 2010.  However, the Board notes that service connection for sarcoidosis was initially rated at 10 percent disabling, effective August 30, 1983, pursuant to DC 6899-6802.  In this regard, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time service connection was awarded, the Veteran's diagnostic code was built-up to reflect that such disability affects the respiratory system and had been rated by analogy to unspecified pneumoconiosis under DC 6802.  The Veteran filed his claim for an increased rating for sarcoidosis in January 2010. 

The rating criteria governing the evaluation of disabilities of the respiratory system were amended in 1996, which eliminated DC 6802.  As such, at the time the Veteran filed his claim for increased rating, his disability was evaluated and addressed under DC 6846, which specifically pertains to sarcoidosis, despite the fact that the rating codesheet still reflects evaluation under DC 6802-6847.  In this regard, the July 2010 rating decision, April 2010 SOC, January 2015 rating decision, and May 2016 SSOC, all reflect that the AOJ considered the Veteran's sarcoidosis under the criteria of DC 6846.

In addition, as stated above, in January 2015, following the award of service connection for sleep apnea, the 50 percent rating was assigned under DC 6847.  Under 38 C.F.R. § 4.96 (a), ratings under DCs 6600 through 6817 and DCs 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code, which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  Given this applicable regulatory provision, the Board finds that separate ratings may not be provided for the Veteran's sleep apnea and sarcoidosis.  Specifically, sarcoidosis is rated under DC 6846, and sleep apnea is rated under DC 6847.  Thus, despite the possibility that those disabilities may present distinct manifestations, the Board is bound by 38 C.F.R. § 4.96 (a), which specifically prohibits the assignment of separate ratings for sarcoidosis and sleep apnea.  As such, in this decision, the Board will consider both DCs 6846 and 6847, and will provide a single rating based on the predominant disability shown in the record.

Under DC 6847 for sleep apnea, a 50 percent rating is assigned when the use of a CPAP machine is required.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  See 38 C.F.R. § 4.97.

Under DC 6846, a 60 percent rating is warranted for pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control merits.  A 100 percent rating is warranted for cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

DC 6846 also provides that sarcoidosis may alternatively be rated as chronic bronchitis under DC 6600, or as extra-pulmonary involvement under the specific body system involved.  Under DC 6600, a 60 percent rating is warranted for FEV-1 of 40 to 55 percent of the predicted value, FEV-1/FVC of 40 to 55 percent of the predicted value, DLCO (SB) of 40 to 55 percent of the predicted value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of the predicted value, FEV-1/FVC less than 40 percent of the predicted value, DLCO (SB) less than 40 percent of the predicted value, a maximum exercise capacity of less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or an episode or episodes of acute respiratory failure, or if outpatient oxygen therapy is required. Post-bronchodilator results are to be used unless the results are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96 (d)(5).

May 2009 VA treatment records indicate that a contemporaneous chest x-ray revealed a normal sized cardiac silhouette, normal mediastinal and hilar contours, and no airspace or pleural disease.  The Veteran's chest bony structures were unremarkable.  

January 2010 private treatment records for sleep apnea note improved sleep apnea on CPAP at 8 cm H20, normal cardiac rhythm, no sinus pauses, and no significant ectopic beats.

A March 2010 VA examination report reflects that the Veteran was first diagnosed with sarcoidosis while in service, and that he had never been, and was currently not on any medication for the condition.  The Veteran reported that he experienced shortness of breath when going up the stairs (10 steps) in his home, and that he was able to walk 10 to 15 minutes before being short on breath.  The Veteran stated that he went to the emergency room in 1997 for shortness of breath and that he was given an inhaler, which helped, but that he had had no other medications.  He also reported occasional chest pain, and stated that his sarcoidosis did not limit him in his occupation as a salesperson.  PFT conducted in conjunction with the March 2010 VA examination revealed a DLCO of 67 percent predicted, post-bronchodilator FEV-1 of 75 percent predicted, and FEV-1/FVC of 87 percent predicted.  The post-bronchodilator readings were greater than the pre-bronchodilator readings.  Chest x-rays revealed a heart size exaggerated by narrow sagittal diameter of thorax, no acute intrathoracic disease, and no cardiomegaly or congestive heart failure.

A May 2010 private treatment record documents the Veteran's report of no difficulty with his CPAP machine and that he used it approximately every night for about three to five hours per night.  He stated that his CPAP machine eliminated his snoring and that he felt more refreshed in the morning, and had less excess daytime somnolence.

During the May 2013 Board hearing, the Veteran testified that he was given a CPAP machine after undergoing a sleep study.  He stated that when he did not use his CPAP, his wife would have to shake him awake because she could not tell whether he was still breathing.  He also testified that he was not taking any medication for his sarcoidosis, but that he experienced shortness of breath when he overexerted himself.

A February 2016 VA examination report reflects that the Veteran never received treatment for his sarcoidosis.  The Veteran reported that he had been prescribed albuterol inhaler and prednisone in the past for bronchitis for a few days.  The Veteran contended that he had been experiencing mild shortness of breath within the past four months, but that he had not been to a physician for the condition.  He also stated he was not being followed up either by a primary physician or a pulmonologist for his sarcoidosis since his initial diagnosis.  A chest x-ray was normal with no evidence of parahilar or mediastinal adenopathy.  The VA examiner noted that "essentially, [the Veteran had] no evidence of current pulmonary sarcoidosis."  The examiner noted that a PFT done in March 2010 suggested mild pulmonary restriction with no significant bronchodilator response.  The examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, oral bronchodilator, inhaled medication, antibiotics, or oxygen therapy.  The examiner also noted that the Veteran did not have any findings, signs, or symptoms attributable to sarcoidosis; or any ophthalmologic, renal, cardiac, neurologic, or other organ system involvement due to sarcoidosis.  PFT conducted in conjunction with the February 2016 VA examination revealed a DLCO of 55 percent predicted, post-bronchodilator FEV-1 of 79 percent predicted, and FEV-1/FVC of 109 percent predicted.  The post-bronchodilator readings were greater than the pre-bronchodilator readings.  The examiner also stated that the Veteran's sarcoidosis did not impact his ability to work.

A March 2016 VA examination report documents that the Veteran did not require the use of oral or parenteral corticosteroid medications, oral bronchodilator, inhaled medication, antibiotics, or oxygen therapy.  The examiner also noted that the Veteran did not have any findings, signs, or symptoms attributable to sarcoidosis; or any ophthalmologic, renal, cardiac, neurologic, or other organ system involvement due to sarcoidosis.  He also stated that the Veteran's sarcoidosis did not impact his ability to work.

VA treatment records in March 2016 indicate that the Veteran had lost his CPAP machine during a move, and that he had been using it regularly before losing it.  The physician noted that a new machine was to be ordered.  The Veteran also reported that the CPAP machine helped him, and that without it his wife noted loud snoring and witnessed apneas. 

Based on the consideration of the above-cited evidence, including the VA examination reports and the lay statements of record, the Board finds, with resolution of all reasonable doubt in the Veteran's favor, that the collective lay and medical evidence indicates that a disability rating in excess of 50 percent is not warranted from January 29, 2010, to February 16, 2016; and that a disability rating of 60 percent, but not higher, is warranted from February 16, 2016.

Concerning his sleep apnea, the evidence shows that the Veteran was using a CPAP machine every night until he lost it in March 2016.  Nevertheless, VA treatment records clearly show that a new CPAP machine was being ordered so that the Veteran could continue his treatment.  Further, the evidence does not show, and the Veteran does not contend, that he experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he required a tracheostomy.  As such, the Veteran does not meet the requirements for the next higher rating of 100 percent under DC 6847.

As it pertains to sarcoidosis, the March 2010, February 2016, and March 2016 VA examiners all noted that the Veteran experienced shortness of breath; in particular, the March 2010 VA examiner remarked that the Veteran also had chest pains.  However, chest x-rays in March 2010 and February 2016 were normal.  In addition, the Veteran denied ever having taken medication for his sarcoidosis and stated at his May 2013 Board hearing and VA examinations that he was not currently taking any medication.  As such, the Veteran does not exhibit pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control of his sarcoidosis, as required for the next higher rating of 60 percent under DC 6846.

Nevertheless, the Board notes under DC 6846, active sarcoidosis or residuals of sarcoidosis are to be rated under DC 6600.  In this case, while the February 2016 and March 2016 VA examiners found that the Veteran did not exhibit any symptoms associated with his sarcoidosis, the evidence shows that the Veteran experiences shortness of breath and chest pains.  In particular, the Veteran stated in March 2010 and May 2013 that he experienced shortness of breath when he climbed the stairs in his house (10 steps), as well as chest pains.  Further, the February 2016 VA examiner noted that the Veteran had been experiencing shortness of breath for the past four months.

The Board notes that the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as shortness of breath and chest pains.  Layno, 6 Vet. App. at 469.  Further, there is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  In addition, the Board notes that the February 2016 VA examination is inconsistent, in that the VA examiner noted the Veteran experienced shortness of breath, but found that "essentially, [the Veteran had] no evidence of a current pulmonary sarcoidosis."  Giving the benefit of the doubt to the Veteran, the Board finds that while the Veteran's sarcoidosis may not be currently active, the Veteran's shortness of breath (as described in March 2010, May 2013, and February 2016) as well as his chest pain, are residuals of sarcoidosis.  As such, the Board will consider whether the Veteran is entitled to a higher rating under DC 6600, as instructed by the Rating Schedule.  38 C.F.R. § 4.97, DC 6846.

Here, the evidence shows that PFTs in March 2010 recorded DLCO of 67 percent, post-bronchodilator FEV-1 of 75 percent predicted value, and FEV-1/FVC of 87 percent predicted.  Further, PFTs in February 2016 recorded DLCO of 55 percent, post-bronchodilator FEV-1 of 79 percent predicted, and FEV-1/FVC of 109 percent predicted.  As such, starting in February 2016, the Veteran exhibited DLCO (SB) of 40 to 55 percent, which warrants a 60 percent disability rating under DC 6600.  

Therefore, the Board finds that from February 16, 2016, the Veteran's sarcoidosis is the predominant disability, and that a 60 percent, but no higher, disability rating for sarcoidosis/sleep apnea is warranted from that date.  38 C.F.R. § 4.97, DC 6846, 6600.

C. All disabilities

Additionally, the Board finds that at no pertinent point has the Veteran's hepatitis or sarcoidosis/sleep apnea been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the Agency of Original Jurisdiction (AOJ) or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's hepatitis and sarcoidosis/sleep apnea at all pertinent points.  As discussed above, the Veteran's hepatitis is manifested by intermittent nausea, vomiting, decreased appetite, and right upper quadrant pain.  In this regard, all of the Veteran's symptoms are contemplated by the rating criteria.  In addition, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Further, the Veteran's sarcoidosis/sleep apnea is manifested by CPAP usage and DLCO 55 percent predicted, symptoms which are contemplated by the rating criteria.  As noted above, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the VA examiners opined that the Veteran's hepatitis and sarcoidosis/sleep apnea did not impact his ability to work, and the Veteran himself stated in March 2010 that his sarcoidosis/sleep apnea did not limit him in his occupation as a salesperson.  As such, there is no evidence or argument that one or more of the service-connected disabilities under consideration has/have actually or effectively rendered him unemployable.  Under these circumstances, the Board finds that a claim for a TDIU due to hepatitis and/or sarcoidosis/sleep apnea has not been raised in conjunction with any current claim(s) for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board concludes that a 60 percent, but no higher, rating for sarcoidoisis/sleep apnea is warranted from February 16, 2016, but that a rating in excess of 50 percent for respiratory disability prior to that date, and a rating in excess of 10 percent for hepatitis must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the 60 percent rating for sarcoidosis/sleep apnea from February 16, 2016,, but finds that that the preponderance of the evidence is against assignment of any higher rating for any disability under consideration at any other, pertinent point.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	
ORDER

A rating in excess of 10 percent for hepatitis is denied. 

A rating in excess of 50 percent for sarcoidosis/sleep apnea, from January 29, 2010, to February 16, 2016, is denied.

A 60 percent rating for sarcoidosis/sleep apnea, from February 16, 2016, is granted, subject to the legal authority governing the payment of compensation.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


